DETAILED ACTION
Pending Claims
Claims 2-9, 11-17, and 19-23 are pending

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17, 19, and 21-23, claim 17 recites the limitation "a derivatized surfactant" made by a method according to claim 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 does not feature a derivatized embodiment.  The derivatized embodiment is introduced in claim 9.  Claims 19 and 21-23 are rejected because they are dependent from claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-9, 11-13, 15-17, and 19-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garbark et al. (US 2019/0177655 A1).
Regarding claims 2-9, 11, 12, 15-17, and 19-23, Garbark et al. disclose: (2) a method of preparing a surfactant (Abstract; paragraphs 0027-0040; see also examples 7-10, 14 & 15 in paragraphs 0085-0093 & 0100-0103), the method comprising reacting: 
(a) an epoxidised carboxylic acid ester (paragraphs 0029 & 0036-0039; see also examples 7-8 in paragraphs 0085-0089 and example 14 in paragraphs 0100-0101); and 
(b) a compound including at least one reactive alcohol and/or amino functional group (paragraphs 0029-0035; see also examples 7-8 in paragraphs 0085-0089 and example 14 in paragraphs 0100-0101);
(3) wherein component (a) comprises an ester of formula RCOOR1 in which R is a hydrocarbyl group including an epoxy functional group and R1 is a hydrocarbyl group (paragraphs 0036-0038; see also example 2 in paragraphs 0073-0074 and examples 7-10, 14 & 15 in paragraphs 0085-0093 & 0100-0103); (4) wherein R is an unbranched aliphatic group having 6 to 26 carbon atoms and R1 is methyl or 2-ethylhexyl (paragraphs 0036-0038; see also example 2 in paragraphs 0073-0074 and examples 7-10, 14 & 15 in paragraphs 0085-0093 & 0100-0103);
(5) wherein component (a) is derived from soybean oil fatty acid (paragraphs 0036-0038; see also example 2 in paragraphs 0073-0074 and examples 7-10, 14 & 15 in paragraphs 0085-0093 & 0100-0103);
(6) wherein component (b) comprises a compound of formula (I): Page 3 of 8AYL-00003-U-US-01U.S.S.N. TBD Filed: Herewith Preliminary Amendment  

    PNG
    media_image1.png
    93
    185
    media_image1.png
    Greyscale
 	(I) 
wherein n is 0 or a positive integer; each X is independently O or NH; each group R4 is independently an optionally substituted alkylene, alkenylene or arylene group; and R5 is hydrogen or an optionally substituted alkyl, alkenyl, aryl, alkaryl or aralkyl group provided that n is not 0 when R5 is hydrogen (paragraphs 0031-0035; see also examples 7-8 in paragraphs 0085-0089 and example 14 in paragraphs 0100-0101) (7) wherein component (b) comprises an alkoxylated compound (paragraph 0034; see also example 7 in paragraphs 0085-0087: “PEG 400”); (8) wherein each X is O, n is 20 to 100, R5 is hydrogen and each R4 is a C2 to C4 alkylene group (paragraph 0034; see also example 7 in paragraphs 0085-0087: “PEG 400”);  
(9) wherein the surfactant comprises a derivatised surfactant, and wherein the method further comprises reacting: (c) a derivatising agent (paragraph 0065; see also example 7 in paragraphs 0085-0087: “sodium hydroxide”, example 9 in paragraphs 0090-0091: “chloroacetic acid”, and example 15 in paragraphs 0102-0104: “sulfuric acid”);
(11) wherein reaction with component (c) introduces a polar functional group into the derivatised surfactant (paragraph 0065; see also example 7 in paragraphs 0085-0087, example 9 in paragraphs 0090-0091, and example 15 in paragraphs 0102-0104); (12) wherein the polar functional group is selected from the group consisting of anionic and cationic functional groups (paragraph 0065; see also example 7 in paragraphs 0085-0087, example 9 in paragraphs 0090-0091, and example 15 in paragraphs 0102-0104); (20) wherein the polar functional group is selected from the group consisting of a sulfonate moiety, a sulfate moiety, a carboxylate moiety, a quaternary ammonium moiety, a phosphonate moiety, a phosphate moiety, a hydroxy group, an amino group, an alkoxylated chain, and a combination thereof (paragraph 0065; see also example 7 in paragraphs 0085-0087, example 9 in paragraphs 0090-0091, and example 15 in paragraphs 0102-0104);
(15) wherein component (c) comprises a sulfonating agent (example 15 in paragraphs 0102-0104: “sulfuric acid”);
(16) wherein component (c) comprises a hydrolysis agent (paragraphs 0030 & 0065; see also example 7 in paragraphs 0085-0087: “sodium hydroxide”);
(17) a composition comprising the surfactant (paragraphs 0002-0004, 0051 & 0061-0063); (21) further comprising one or more further components (paragraphs 0002-0004, 0051 & 0061-0063); (22) wherein the surfactant comprises a derivatised surfactant, and wherein the method further comprises reacting a derivatizing agent (paragraph 0065; see also example 7 in paragraphs 0085-0087: “sodium hydroxide”, example 9 in paragraphs 0090-0091: “chloroacetic acid”, and example 15 in paragraphs 0102-0104: “sulfuric acid”);
(23) a method of reducing a surface tension at an interface, the method comprising applying a composition (paragraphs 0002-0004, 0051 & 0061-0063); and (19) in the fields of inks, paints, pigment preparations, dispersions, detergents, personal care, toiletries, agrochemicals, oilfields, lubricants, fuels, coatings, cosmetics or emulsion polymers (paragraphs 0002-0004, 0051 & 0061-0063).  
Regarding claim 13, the second dosage of diethylene triamine in example 8 of Garbark et al. (see paragraphs 0088-0089) and the second dosage of benzylamine in example 14 of Garbark et al. (see paragraphs 0100-0101) satisfies: (13) wherein component (c) comprises a compound of formula (Ill):  

    PNG
    media_image2.png
    88
    165
    media_image2.png
    Greyscale
 	(Ill) 
wherein p is 0 or a positive integer, each X3 is independently O or NR11, X4 is O or NR12, each R9 is independently an optionally substituted alkylene, alkenylene or arylene group, and each of R10, R11 and R12 is hydrogen or an optionally substituted alkyl, alkenyl, aryl, alkaryl or aralkyl group.

Claims 2-7, 9, 13, 17, 19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swift & Company (GB 1,037,021 A).
Regarding claims 2-7, 17, 19, 21, and 23, Swift & Company disclose: (2) a method of preparing a surfactant (page 1, lines 11-29; see also examples I-VI on pages 2-3), the method comprising reacting: (a) an epoxidised carboxylic acid ester (page 1, lines 30-77; see also examples I-VI on pages 2-3); and (b) a compound including at least one reactive alcohol and/or amino functional group (page 1, line 78 through page 2, line 16; see also examples I-VI on pages 2-3);
(3) wherein component (a) comprises an ester of formula RCOOR1 in which R is a hydrocarbyl group including an epoxy functional group and R1 is a hydrocarbyl group (page 1, lines 30-77; see also examples I-VI on pages 2-3); (4) wherein R is an unbranched aliphatic group having 6 to 26 carbon atoms and R1 is methyl or 2-ethylhexyl (page 1, lines 30-77; see also examples I-VI on pages 2-3);
(5) wherein component (a) is derived from soybean oil fatty acid (page 1, line 35; see also examples I-III on pages 2-3);
(6) wherein component (b) comprises a compound of formula (I): Page 3 of 8AYL-00003-U-US-01U.S.S.N. TBD Filed: Herewith Preliminary Amendment  

    PNG
    media_image1.png
    93
    185
    media_image1.png
    Greyscale
 	(I) 
wherein n is 0 or a positive integer; each X is independently O or NH; each group R4 is independently an optionally substituted alkylene, alkenylene or arylene group; and R5 is hydrogen or an optionally substituted alkyl, alkenyl, aryl, alkaryl or aralkyl group provided that n is not 0 when R5 is hydrogen (page 1, line 78 through page 2, line 16; see also examples I-VI on pages 2-3) (7) wherein component (b) comprises an alkoxylated compound (page 1, line 78 through page 2, line 16; see also examples I, II & IV-VI on pages 2-3); 
(17) a composition comprising the surfactant or derivatised surfactant (page 3, line 68 through page 4, line 26); (21) further comprising one or more further components (page 3, line 68 through page 4, line 26); 
(23) a method of reducing a surface tension at an interface, the method comprising applying a composition (page 3, lines 59-82); and (19) in the fields of inks, paints, pigment preparations, dispersions, detergents, personal care, toiletries, agrochemicals, oilfields, lubricants, fuels, coatings, cosmetics or emulsion polymers (page 3, lines 59-82).  
Regarding claims 9 and 13, the hydroxy reactant of Swift & Company simultaneously satisfies reactant (b) and the derivatizing agent (c) (page 1, line 78 through page 2, line 16; see also examples I-VI on pages 2-3).  Accordingly, the hydroxy reactant of Swift & Company satisfies: (9) wherein the surfactant comprises a derivatised surfactant, and wherein the method further comprises reacting: (c) a derivatising agent; and (13) wherein component (c) comprises a compound of formula (Ill):  

    PNG
    media_image2.png
    88
    165
    media_image2.png
    Greyscale
 	(Ill) 
wherein p is 0 or a positive integer, each X3 is independently O or NR11, X4 is O or NR12, each R9 is independently an optionally substituted alkylene, alkenylene or arylene group, and each of R10, R11 and R12 is hydrogen or an optionally substituted alkyl, alkenyl, aryl, alkaryl or aralkyl group.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Garbark et al. (US 2019/0177655 A1).
Regarding claim 14, the teachings of Garbark et al. are as set forth above and incorporated herein.  They disclose a process: (14) which involves the steps of: 
(i) reacting (a) an epoxidised carboxylic acid ester (example 8 in paragraphs 0088-0089) with (b) a compound including at least one reactive alcohol and/or amino functional group (example 8 in paragraphs 0088-0089: see initial dosage of DET); 
(ii) reacting the reaction product of step (i) with (c) a derivatising agent comprising a compound including at least one reactive alcohol or amino functional group (example 8 in paragraphs 0088-0089: see second dosage of DET); and 
(iii) reacting the reaction product of step (ii) with (d) a quaternising agent (example 9 in paragraphs 0090-0091: see chloroacetic acid).
They fail to disclose: (c) a derivatising agent comprising a compound including at least one reactive alcohol or amino functional group and one tertiary amino group.  Turning to the general teachings of Garbark et al., they contemplate the use of other amine reactants, other than diethylene triamine (DET).  These other amines include tris(2-aminoethyl)amine (see paragraph 0035).  Substituting diethylene triamine (DET) with tris(2-aminoethyl)amine in example 8 would have obviously satisfied the claimed method.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method of Garbark et al. with a derivatising agent comprising a compound including at least one reactive alcohol or amino functional group and one tertiary amino group because: (a) Garbark et al. disclose an exemplary method featuring two dosages of diethylene triamine (DET), corresponding to claims steps (i) and (ii); (b) the general teachings of Garbark et al. contemplate the use of other amine reactants, other than diethylene triamine (DET); (c) the other amines of Garbark et al. include tris(2-aminoethyl)amine; and (d) substituting diethylene triamine (DET) in the exemplary embodiment of Garbark et al. with tris(2-aminoethyl)amine would have obviously satisfied the claimed method.

International Search Report
The international search report cited nine X-references.  These references have been considered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Allen et al. (US 2013/0225859 A1) disclose related functionalized surfactants.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
September 22, 2022